Citation Nr: 0818287	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-24 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUE

Entitlement to service connection for a right lung disorder, 
to include coccidioidomycosis.  



REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from February 1999 to May 2001 
with prior service with the Army National Guard.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal originally from a rating decision of the 
White River Junction, Vermont, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The case was remanded in October 2007 and has been returned 
to the Board for review.


FINDING OF FACT

The current findings regarding a chronic disability affecting 
the right lung are unclear and the veteran has failed to 
cooperate in the development of her claim by failing to 
report for an examination or indicating a current willingness 
to report.  


CONCLUSION OF LAW

A chronic disability affecting the right lung was not 
incurred in service based on the evidence currently of 
record.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.655 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the VA's duty to assist, review of the record 
reveals that all appropriate notice and development has been 
accomplished.  See 38 U.S.C.A. §§ 5100 et seq. (West 2002 & 
Supp. 2007).  Further, the veteran was notified of the type 
of evidence necessary to establish a disability rating and 
effective date for that disability.  Letters of May 2004, 
June 2004, and December 2007, provided pertinent notice and 
development information.

The Board attempted to obtain a medical nexus opinion with 
respect to the claim of service connection.  The RO scheduled 
the veteran for examination.  The examination to which the 
veteran failed to report was scheduled in connection with the 
appeal from the original rating decision denying service 
connection for coccidioidomycosis.  Based on a lack of a 
response from the veteran and the failed attempt to provide 
additional examination, the Board will proceed to decide the 
appeal based on the evidence of record.  38 C.F.R. § 3.655.

It is noted that the notice of the examination was sent to 
her current address and there is no indication that it was 
not delivered.  Moreover, in a supplemental statement of the 
case she was notified that she did not report for the 
examination.  She had not provided information as to why she 
did not report and she has not indicated a willingness to 
report for an examination.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Entitlement to service connection for a right lung 
abnormality to include coccidioidomycosis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  

Based upon the facts described below, the Board finds that a 
preponderance of the evidence that is now on file fails to 
show a basis for granting service connection for a right lung 
disorder, including coccidioidomycosis.  Review of the 
service medical records show that a September 2000 chest X-
ray revealed an abnormality in the right upper lung.  In 
October 2000, the examiner reported a diagnostic assessment 
that included possible bronchitis and right upper lung nodule 
possible granuloma.  It was noted that the nodule was 
decreasing in size and that a neoplasm could not be ruled 
out.  On follow up in March 2001, the examiner diagnosed 
possible coccidioidomycosis.  A follow up was suggested 
within the next 4-6 months.  The veteran was discharged from 
service in May 2001, but there is no report of an examination 
that was conducted prior to separation.  

VA outpatient records relate that the veteran was examined in 
March 2004.  She reported a history of valley fever during 
service.  A chest X-ray revealed 1-centimeter nodule in the 
right mid lung.  The report indicates that it was likely a 
calcified granuloma.  Follow up was suggested.  In June 2004, 
a VA examiner indicated that from a reading of an X-ray, it 
did not appear that the nodule had increased in size.  There 
are also reports that the abnormality was shown in the right 
upper lobe.  It is not clear from the evidence on file where 
exactly the abnormality is and what exactly it is.  With that 
in mind the aforementioned examination was thought indicated.

As noted, while there is inservice evidence of right lung 
abnormality, it is not clear from the record that this 
resulted in a chronic disability or is related to the 
abnormality suggested post-service.  Without proof of current 
disability related to service, service connection cannot be 
granted, as essentially there is no disability to service 
connect.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  

In this regard, as reported above, different diagnoses have 
been considered; however, it is not clear from the record, if 
this nodule represents coccidioidomycosis, a neoplasm, a 
granuloma or whether, in fact, it results in no disability or 
is unrelated to the in-service finding.  That is, there is no 
medical evidence on file, which relates the current 
abnormality to the veteran's period of active duty.  As 
noted, the veteran had been scheduled for VA examination in 
order to determine the nature and severity of her right lung 
abnormality, but the veteran has not cooperated.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a claim for service connection for a 
right lung abnormality to include coccidioidomycosis.  


ORDER

Service connection for a right lung disorder to include 
coccidioidomycosis is denied, based on the evidence currently 
on file.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


